Case 19-11743-KG   Doc 538   Filed 12/30/19   Page 1 of 5
Case 19-11743-KG   Doc 538   Filed 12/30/19   Page 2 of 5




     EXHIBIT A
                             Case 19-11743-KG                 Doc 538         Filed 12/30/19          Page 3 of 5
                                                                    Exhibit A
                                                        Fee App Notice Parties Service List
                                                            Served via Electronic Mail

            Description                            CreditorName                          CreditorNoticeName                         Email
                                                                                                                        salberino@akingump.com;
Counsel for the Debtors               Akin Gump Strauss Hauer & Feld LLP        Scott L. Alberino & Joanna Newdeck      jnewdeck@akingump.com
Counsel to the DIP Agent and the                                                                                        davideades@mvalaw.com;
Prepetition Agent                     Moore & Van Allen PLLC                    Attn David L Eades & Luis M. Lluberas   luislluberas@mvalaw.com;
                                      Office of the United States Trustee
US Trustee for District of DE         Delaware                                  Linda J. Casey                          Linda.Casey@usdoj.gov
Proposed Counsel for the Official                                                                                       bsandler@pszjlaw.com;
Committee of Unsecured Creditors      Pachulski Stang Ziehl &Jones LLP          Bradford J. Sandler & Colin R. Robinson crobinson@pszjlaw.com
Local Counsel for the Debtors         Richards, Layton & Finger, P.A.           Daniel J. DeFranceschi                  defranceschi@rlf.com




In re Pancakes & Pies, LLC, et al., Case No. 19-11743                 Page 1 of 1
Case 19-11743-KG   Doc 538   Filed 12/30/19   Page 4 of 5




     EXHIBIT B
                                                    Case 19-11743-KG              Doc 538         Filed 12/30/19          Page 5 of 5
                                                                                        Exhibit B
                                                                            Fee App Notice Parties Service List
                                                                                Served via First Class Mail

            Description                            CreditorName                          CreditorNoticeName                          Address1                   City     State      Zip

Counsel to the DIP Agent and the
Prepetition Agent                    Moore & Van Allen PLLC                    Attn David L Eades & Luis M. Lluberas     100 N Tryon St, Suite 4700         Charlotte    NC      28202
                                     Office of the United States Trustee
US Trustee for District of DE        Delaware                                  Linda J. Casey                            844 King St Ste 2207               Wilmington   DE      19801
Proposed Counsel for the Official
Committee of Unsecured Creditors     Pachulski Stang Ziehl &Jones LLP            Bradford J. Sandler & Colin R. Robinson 919 N. Market Street, 17th Floor   Wilmington   DE      19801
                                     Pancakes & Pies, LLC, et al. (f/k/a Perkins
Debtors                              & Marie Callender’s, LLC)                   Andy Whiteley                           6075 Poplar Avenue, Suite 800      Memphis      TN      38119-4709




In re Pancakes & Pies, LLC, et al., Case No. 19-11743                                    Page 1 of 1
